DETAILED ACTION

This is a non-final action in response to the RCE and claims filed 01/05/22.

Claim Rejections - 35 USC § 112

Claims 1-6 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the general functionality claimed, does not reasonably provide enablement for any structural materials for the substrate and ink, both of which are necessary to make and use the invention.  The specification does not enable a person skilled in the art to which it pertains, or with which it is most nearly connected, to create the invention commensurate in scope with these claims.
Claim language is non-enabled when it "merely described a particular end result [a resultant reflectance at particular wavelengths], did not set forth any specific structure, [materials] and would encompass any and all structures for achieving that result, including those which were not what the applicant had invented."  Halliburton Oil Well Cementing Co. v. Walker, 329 U.S. 1 (1946); see also Ex Parte Miyazaki, BPAI 2007-3300.  When dealing with a reflectance, the “structure” is completely dependent on the materials used in the inks as well as the substrate/label/background.
Even if the reflectance vs. wavelength curve can be easily obtained by one of ordinary skill for basic materials e.g. aluminum or paper, a security ink is a formulation of many different compounds.   To find the reflectance for the broad ranges disclosed, an entire spectrum analysis would be needed on any ink.  To compound this, the mere reflectance of the inks are not being disclosed, but rather the entire printed article, which includes both the reflectance of the substrate and the overlying ink.  Two broad classes of hypothetic inks could read on the claims, either inks which in themselves comprise the reflectance claimed, wherein there is little transmission through the inks.   The second class is the inks used by e.g. Rudolph ‘143 are inks which become tranmissive at higher wavelengths, thus letting the reflectance of the underlying substrate through.  It is also notable that this tranmissivity depends on thickness.
In conclusion, the security ink formulation is unspecified and the material of the substrate underneath the security ink is unspecified.   One of ordinary skill would need undue experimentation to imperially test virtually every combination of substrate and ink, to determine whether that particular combination reads on the broad ranges claimed.  Essentially, any potential infringer would have to do a reflectance analysis of any two materials to determine whether the claim was being infringed. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-6, 15, 18, and 19, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Godlewski et al. (US 3,852,088).
The claims are indefinite and not enabled for the reasons stated above, however, Godlewski et al. disclose a security mark comprising: an illustration having a first ink (Non-Reproducible Blue Ink) and a second ink (Masking Background) (Fig. 1), wherein both inks have at least one area of the visible spectrum at 20% percent reflectance (around 640 nm for the first ink) (Fig. 1).  The first ink has a reflectance above 80% above 800 nm.  The second ink has a reflectance of above 35% in wavelengths above 960 nm but below 80% in most ranges of infrared light (Fig. 1).  The inks are printed on a white paper background. [It is noted that a recyclable container is not explicitly disclosed, however, the limitation is only in the preamble, and not further defined]. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rudolph (DE 10/2006/011143) in view of Lewis et al. (US 8,157,905).
In respect to claim 1, 4-6, 15, 18, and 19, the claims are indefinite and not enabled for the reasons stated above, however, Rudolf discloses a recyclable container (e.g. reusable glass bottles) (0015) having a security mark (Fig. 1); the security mark comprising an illustration including visible inks (dark, absorbative) which may become reflective (light) in infrared light (Fig. 2).  Rudolf further discloses that the infrared inks may be formed of more than one infrared inks “that can be excited at different wave ranges” (0023).
Rudolf discloses low reflectance (black, black being 0% reflective) in the visible spectrum for two parts (a visible portion and an IR portion) (Fig. 2); Rudolf further discloses a high reflectance of the IR portion in an unspecified IR wavelength (Fig. 3).  
Rudolf does not disclose that particular reflective characteristics of the infrared inks, specifically their reflectance at particular visible light wavelengths and reflectance at IR wavelengths: above 80 percent reflectance in light above 800 nm (first ink) or above 25 perfect in light above 960 nm (second ink), with both inks having a reflectance under 20 percent in light in the visible spectrum, however one of ordinary skill would readily apply any known infrared lamp that is “designed to transmit on the wavelength that is identical to the infrared color” (0012), and infrared lamps are known and widely used in the near infrared spectrum (above 800 nm), as readily admitted by the applicant.   Thus providing the first region with the first ink with a high transmittance in the claimed wavelength resulting in high reflection (>80%, white, as shown) of the underlying substrate, would be obvious.
Rudolf does not disclose that the second part (e.g. under the second ink of the IR reactive inks) has a reflectance above 35% in wavelengths above 940 nm and below 80% “in infrared light”, however Lewis et al. teach a variety of infrared inks usable in similar security applications (Abstract).  One ink has a reflectance of less than 20% in at least a portion of the visible spectrum (300-500 nm) (up to 660 nm) and a reflectance over 35% and also below 80% in the infrared spectrum (e.g. “10% Praseodymium Oxide” Fig. 9).  It would have been obvious to provide the second IR ink (in a second region) taught by Rudolf as “10% Praseodymium Oxide” in view of Lewis et al. to provide an IR ink that is outside the usual detection spectrum for IR devices which are easily counterfeited (Col. 1, 62 – Col. 2, 2).  Furthermore, if furnished with any particular IR inks by the applicants (who are deficient in this respect), such a selection would by obvious since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  The applicant’s have not invented a new IR ink, or if they have, the Specification does not support this.  
In respect to claims 2-3 and 16-17, Rudolf does not disclose how the label is applied, e.g. via shrink wrap or adhesive, however, it would have been obvious to provide the label taught in Rudolf and Lewis et al. to a recyclable via adhesive or shrink wrap.  The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, namely, uses either of two well-known methods of attaching labels to substrates.

Response to Arguments

Applicant's arguments filed 01/05/22 have been fully considered but they are not persuasive.  The 35 USC 112(b) rejection has been changed from an enablement rejection to a scope of enablement rejection, and thus the arguments are moot to the new rejection.
Argument’s against the 35 USC 103 rejection are not persuasive.  The applicant argues that there is no motivation to combine of Rudolf and Lewis et al. since “Lewis only describes different ink properties but does not in any way indicate any solution to how to design a recyclable container with a security mark so that it may be detected by both the system according to Klaus [Rudolf] and by a new security system…” however this is not persuasive.   In response to applicant's argument that Rudolf does not foresee use in the systems as claimed, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).   Lewis et al. provide motivation to provide an IR ink that is outside the usual detection spectrum for IR devices which are easily counterfeited.  Rudolf disclose IR inks, and Lewis provide specific IR inks suitable for security uses.  As further bolstered by the applicant’s own arguments, “the invention in not the inks, and one skilled in the art would recognize any suitable ink can be utilized having the claimed properties”, thus providing a suitable known ink is obvious.   The exact motivation need not be the same, so long as the motivation is different but sufficient for the combination. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3762. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637